      Case 3:20-cv-00233 Document 1 Filed 04/02/20 Page 1 of 7 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                    FOR `THE SOUTHERN DISTRICT OF WEST VIRGINIA

      -•              r~

               Plaintiff,

v.                                                 CIVIL ACTION NO.:3:20-cv-00233
                                                   HONORABLE:

MICHAEL A. MEADOR, and
MJS TRANSPORTATION INC.,

               Defendants.

                                         COMPLAINT

        NOW COMES the Plaintiff, Carroll Wendell Barker, by and through his counsel,

Farmer, Chine &Campbell, PLL~, and hereby states the following far his Complaint.

        1.     This is an action for personal injury damages arising out of a collision ~"thy

colli5~on") ghat occurred can Qctober 3, 2018, at approximately 10:39 a.m., involving a

tractor and trailer operated by Michael A. Meador and a vehic{e operated by Carroll

V'dendell Barker.

       2.      The collision occurred at the intersection of Washington Avenue and 14t"

Street V!/est, in Cabell County, West Virginia.

       3.      At the time of the collision, it was light outside.

       4.      At thy; time of the collision, the roads were dry.

       5.      At the dime of the collision, Qefendant Meador was hauling a trailerwhich was

laad~d with steel.

                             Parties Jurisdiction and Venue

       6.      As a direct and ~rt~ximate result of the collision, Carroll Wendell Barker

suffe~e~ irijuriss.
     Case 3:20-cv-00233 Document 1 Filed 04/02/20 Page 2 of 7 PageID #: 2




       7.      Defendant MJS Transportation Inc.("Defendant (1r'IJS") is an interstate motor

carrier incorporated in a state other than West Virginia, with its principal place of business

in the State of Indiana.

       8.      Defendant MJS is registered with the U.S. Department of Transportation

under U.S. Q.O.T. Number 10830 6.

       S.      Defendant MJS may be served with process through its registered agent for

service of process: Gary F9uey, 1703 Woodvale Road, Charleston, WV (25314).

       1 U.    Defendant MJS is subject to the jurisdiction and venue of this Coin.

       1 1.    Defendant f~/lichaei A. Meador ("Defendant Meador"; was the driver of the

tractor-traii~r operated by Defendant MJS and involved in the collision.

       12.     Defendant Meador is a citizen of the State of Indiana and maybe seirved with

process at: 6721 Jackson Street, Anderson, IN (46013).

       1 3.    Defendant Meador is subject to the jurisdiction and venue of this Court.

       14.     Venue is proper under 28 U.S.C. § 1391, as the events and occurrences

made the basis of this action occurred in whole or in part in Cabell County, West Virginia.

       15.     Complete diversity exists, as Plaintiff and Defendants are citizens of different

states and the amount in controversy, excluding costs, attorney fees, or puni#ive damages,

exce~us $75,000. Acc~rding9y, #his Court has jurisdiction over the- parties and subject

matter of this action, pursuant to 28 U.S.C. § 1332.

                                         General Facts

       16.     Plaintifif incorporates, by reference, all preceding pa.agraphs of this

Carriplais~t as if each were fully set forth in their entirety.
      Case 3:20-cv-00233 Document 1 Filed 04/02/20 Page 3 of 7 PageID #: 3




           17.   On the morning of October 3, 2018, Defendant Meador held a commercial

driver's license ("CAL") issued by the State of Indiana.

           18.   On the morning o October 3, 2018, Defendant Meador was operating his

tr~~tcr ao~d pulling a trailer ("tractor-trailer").

           19.   On the r~iorning of October 3, 2018, Defendant IVl~ador was operating hip

tractor-t~~i9~r un~d~r dispatch for C~efendant MJS.

           20.   On th~~ morning of t~ctaber 3, 2018, Defendant Meador was operating his

tra~t~r-~~~iler as are empl~ye~ anti/or agent of Defendant MJS.

           21    On the mQrnin~ of ~ct~ber 3, 201 ~, at approximately 10:3 a.m., Carrell

V~ler~d~~~ darker v as diving Wiest on Washington Avenue.

           2L.   At the same ti~ri~, Defendant Meador was driving a firactor-trailer and 9~eadsd

w~si on Washington Avenue, behind Carroll Wendell Barker.

           23.   Rs Carroll 1lV~r~ell Barker approached 14`h Street, he engaged his left turr~

~~r~nal.

           24.   As Carroll Wendell darker approached 14`h Street, he slowed his vehicle.

       25.       Defendant ~/leadc~r then crashed into Carroll Wen~~ll barker's vehicle as Mr.

Barker was attempting to make f~i~ turn.

       2~.       bef~ndants MJS and ~1leador are responsible far pausing fihe collision.

       2~.       Defendants PJiJS anti t~tleadar accept responsibility for cawing the colii~icr~.

       2~.       Defendants ~JIJS ~r~d Nfeador accept r~sponsibil~ty far III damages directly

an,d proxima~~ly caused by the collision




                                                  3
     Case 3:20-cv-00233 Document 1 Filed 04/02/20 Page 4 of 7 PageID #: 4




       29.    ~+s ~, direct ar~d ~raximate result of Defendants MJS and Meador's

neglic~en~~, ~arrr~ll V'VendePl Barker suffered injuries to his body fer which he has and will

cor~tir~~~ tc~ ~xperaence andlor incur:

              (a)     medics! expenses;

              (b)     pain and ~uff~ring;

              (c)    annoyance and inconvenience;

              (d}    diminished opacity to enjoy life;

             (~)      phy~icai Simi#ations; and

             (f}     ether cor~~equence~ and damages associated with his in~urie5 as mays
                     be specified ~s this action proceeds.

                                                           o~
                Court 1 - Neq~6~~~~ce and Negligence Per Se~M acl~r

       3G.    Plaintiff inc~rpa~ates, by reference, all preceding paragraphs of this

~ompl~int as if each were fully set forth in their entirely.

       31     Rt al1 reieuant tirnEs, Defendant Meador awed certain duties t4 members ofi

the ~~bli~, nciudin~ the Plaintiff.

       32.    In addition to those instances of neg{igence set farih els~evvhere in this

Gomplaini; Defendant Mea~or.vras negligent in at least the following specific ways:

      (~)     Failing t~ maintain a proper lookout;

      (b)     Driving tca~ fast .or conditions;

      (c~     Failing to keep has vehicle under control;

      (~~     Failing to abide by she basic rulEs of the 6`oad;

       ~e~    Driving his vehicle in reckless disregard for the safety of other p~aple on the
              raa~;

      (~      Faili~~ to exerci~~ due care:
     Case 3:20-cv-00233 Document 1 Filed 04/02/20 Page 5 of 7 PageID #: 5




       (g)      F~ili~g tc~ drive defensi~eiy;

      (r~~      F~ili~g to adhere to safe driving principles expected ~f professional truck
                divers with commercial driver's licenses;

      (i)       Fai~ir~g to operate his tractor-trailer in accordance with generally accepted
                safety principles and practices of the trucking industry;

      (~)       Failing to operate his tractor-trailer in a safe and prudent manner in view of
                the conditions that existed at the time of the collision; and/or

      (k)       Otherwise failing to use that degree of care and caution that a reasonable
                and prudent person wauld have exercised under the same or similar
                circumstances.

       3~.      At the time of the collision, Defendant Meador was operating a commerical

mQtc~r vehicle i~ irt~rstate cammerce and vuas subject to the Federal Mohr Carrier Safet~r

Reguiati~r~s.

       ~4:      At the time of the collision, Defendant Meador was also s~bjeet to the laws

of the State ~f V`y~~t Virginia go~~rnirg the operation of interstate commercial mott~r

vehicles an West Virginia's public rc~adway5.

       3~.      Gefendarat Meador was negligent per se in that he violated F~de~al lVlot~r

Carrier Safety R~c~ulations end various rules of the road as incorporated into the laws and

regulations of West Virginia.

       36.      Defendant Meador's negligent conduct proximately caused the collision.

       37.      As a ~irecfi and proximate cause of Defendant Meador's negligent conduct,

Carrell Wendel! Barker suffered injuries aild damages.

       3?.      By v~r~ue of Defendant Meador's negligent con~~act, Defendant Meador is

liable to P~air~tiff ror all damages ~Il~tived .under the law and as set forth ri~ore fully in this

Complaint.


                                                 5
     Case 3:20-cv-00233 Document 1 Filed 04/02/20 Page 6 of 7 PageID #: 6




     Co~a~t I1 - IVIJ~ 1'ransportataon Inc.'s liability for the Negligence of Meador

       39.     Plaintiff incorporates, by reference, all preceding ~aaragrapf~s of this

Complaint as if each were fully set forth in their entirely.

       4~.     Defendant ~/IJS owned the tractor and trailer driven by Defendant Meador at

the time of the collision.

       41.     At the time of the collision, Defendant Meador was employed by Defendant

MJS as a ~or~mercial motor vehicle driver.

       42.     fit the time of the collision, Defendant Meador was under lease to Defendant

(V9~~ as a ~ammer~ial motor ~~rehicle driver.

       4~.     At the time of the collision, Defendant Meador vvas acting as an agent of

Defendant M,~S.

       ~4.     At the time of the collision, [defendant Meador was driving atractor-trailer

under dispatch for L~efen~an~ MJ~.

       45.     At the time of the collision, Defendant Meador was a permissive user of the

tractor-trailer involved in the collision.

       ~46.    At the time of the collision, Defendant Meador was acting within the caurs~

and scrape of his employment or agency with Defendant MJS.

       4;.     Underthe principles ofrespondeatsuperior,actual agency, apparent agency,

and/or lease liak~ility, Defenuant CVIJS is vicariously liable and legally responsible for the

negligent acts and o~issians cif Defendant Meador.

       48.     By virkue of imputed liability, Defendant R~IJS is liable to Plaintiff for all

damages ali~iwed ~nc~er the I~w.



                                                G
     Case 3:20-cv-00233 Document 1 Filed 04/02/20 Page 7 of 7 PageID #: 7




       WHEREFORE, Plaintiff, Carroll Wendell Barker, requests that he be awarded

judgment against the Defendants, Michael A. Meador and MJS Transportation Inc., for the

following:

             (a)    compensatory damages, in an amount to be determined by a jury;

             (b)    punitive damages,to theextentthattheDefendants'conductwarrants

                    such damages;

             (c)    pre and post judgment interest, as allowed by law;

             (d)    attorneys' fees, costs and expenses incurred in this action; and

             (e)    such other and further relief as the Court deems just and appropriate

                    under the circumstances.

      PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL ISSUES SO TRIABLE

                                                      CARRO~L WENDELL BARKER,

                                                      Plaintiff,

                                                      By Counsel:



s/Kelsi R. Nelson
 ROBERT D. CLINE(W. Va. State Bar No. 755)
 ROBERT A. CAMPBELL(W. Va. State Bar No. 6052)
 R. CHAD DUFFIELD (W.Va. State Bar No. 9583)
 KELSI R. NELSON (W.Va. State Bar No. 13239)
 FARMER, CLINE &CAMPBELL, P~~C
746 Myrtle Road (25314)
 Post Office Box 3842
 Charleston, West Virginia 25338
(304) 346-5990




                                           7
